ORDER

PER CURIAM.
Michael Athanasiades, appellant, appeals the denial of his 29.15 motion after an eviden-tiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is supported by substantial evidence and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.